Opinion bv
Mr. Justice Dean,
The Rough Run Manufacturing Company erected a number of buildings on its own land for the manufacture of salt. Be*243fore all the buildings were finished, on the 25th of May, 1892, James Meehan, a boiler maker, doing business at Franklin, Pa., entered into a written contract with the company to put up for* it certain salt pans, fully described in the agreement, for the price of $3,000, to be paid $1,000 when the first pan was built and the material for the other delivered on the ground, and the remaining $2,000 when all were completed; Meehan to furnish at his own expense all the iron, bolts, braces, pillars and other material necessary in the construction of the pans. They were to be built on a brick foundation and in such manner as to withstand a steam pressure of twenty pounds to the square inch; were to be put on brick pillars, one over the other, to the number of five, at a point designated by the company apart from the other buildings. The first pan was to be completed within forty days from the date of the contract. Meehan completed the first pan and had all the material on the ground for the others within the forty days. The $1,000 was then paid him. He then proceeded with and had about completed the others. On the 9th of October, 1892, while the pans were being tested for the pressure stipulated for in the contract, thejr were blown up and destroyed by an explosion. The cause of the explosion does not clearly appear. Nothing was left standing but the brick foundation of the pan house.
Soon after making his contract, Meehan went to Pittsburgh, informed Henry Lloyd, vice president of the Linden Steel Company, of its terms, and contracted through him with his company for the steel plates necessary to the construction of the pans, amounting in value to about $1,200. This contract was in writing, and shows clearly the plates were furnished on the Meehan contract with the salt manufacturing company. They were shipped, and formed part of the material entering into the construction of the pans contracted to be furnished by Meehan. On the 10th of December, 1892, after the pans and pan house had been demolished by the explosion, the plaintiff, the Linden Steel Company, not having been paid by Meehan, filed a lien for the value of the steel plates against the buildings and ground appurtenant thereto, of the Salt Manufacturing Company as owner, and Meehan as contractor. Scire facias having been issued, the manufacturing company denied its liability, and the cause came on to trial before a jury. The court in*244structed the jury, that if the plates were not furnished upon the credit of the salt company’s plant, and were not of the kind of steel provided for in Meehan’s contract with the salt company, there could be no recovery by plaintiff; but if furnished on the credit of the works, and if of the kind contracted to be furnished by Meehan, the plaintiff was entitled to a verdict. The verdict was for plaintiff.
The defendant’s assignments of error now pressed upon our consideration are in substance three, and are all based on the refusal of prayers for special instructions in the court below. They are very clearly stated by the learned counsel for defendant, substantially as follows:
1. There is no right in a material-man to recover on a mechanic’s lien against a structure, where the original contractor, by reason of the abandonment and noncompletion of his contract, would not be entitled to recover as against the owner.
2. A claimant in a mechanic’s lien cannot recover against several separate buildings and structures, on proof that the material was furnished to but one building distinct from the others, and that not described in the lien as an addition to buildings or structures already in existence.
3. A lien cannot be sustained against other buildings if the building for which the materials were furnished, and in which alone they were used was destroyed before the date of filing of the lien.
As to the first, the right of a material-man to his lien depends on whether he furnished the material on the credit of the structure of which it was to form a part, and whether it was of the kind and quality specified in the contract of the owner with the builder, and not on the conduct of the builder after the materials have been furnished.
“ Whether the builder be the agent of the owner or an independent contractor, his appointmént to the job creates a confidence in him which was not had befóre ; and the consequences of a false confidence ought not -to be borne by those who had no hand in occasioning it: White v. Miller, 18 Pa. 52. In Linden Steel Co. v. Imperial Refining Co., 146 Pa. 4, the material delivered upon the premises was sold at'sheriff’s sale on an execution against the contractor, who never completed his con tract; The lien was sustained. Although there was proof • of *245notice to the owner by the material-man that a lien would be filed, the case did not turn on that fact. This court, in affirming the judgment,«said, “ The question was fairly left to the jury whether the plaintiff sold the steel in question to the Titusville Iron Works (the contractor) upon the faith of the building, and the verdict of the jury settles this question of fact.” In the case before us, under the instructions of the court, the jury by their verdict have found, as a fact, that the plates were of the kind specified in Meehan’s contract with the owner, and were delivered upon the credit of the building. The contract stipulated that Meehan was only to be paid the first $1,000 when the first pan was erected, and all the material for the others was delivered on the premises; having complied with this stipulation, the defendant paid him $1,000, the first installment of the price ; the plaintiffs were not bound to follow up the delivery by a supervision of the contractor, and see that he performed his contract with the owner. That was the business of the- owner, who had armed him with the contract on the credit of which he purchased the material.
As to the second assignment, the lien is filed against the “Rough Run Manufacturing Company, known as the Rough Run Salt Works, and against the buildings and ground covered thereby, and so much other ground immediately adjacent thereto and belonging to said Rough Run Manufacturing Company as may be necessary for the ordinary and useful purposes of the same.” This is, in effect, an averment that the whole of the buildings and machinery, including the pan house, constituted one plant, the works of the Salt Manufacturing Company. The evidence indisputably established this. Then in the third specification of the lien, the land is described and each building is named, as well as the different kinds of machinery. To this is appended an accurate map of the premises, which is referred to and made part of the lien. We have decided in many cases that this is a good lien: Short v. Miller, 120 Pa. 470; Short v. Ames, 121 Pa. 530; Linden Steel Co. v. Imperial Refining Company, 138 Pa. 10.
As to the third assignment, that the particular building into which the material entered was destroyed by the explosion before the lien was filed, this would constitute a good assignment if the lien had been against the pan house. But it was against *246the works of which the pan house formed a part, and that only a small fraction of the whole subject of the lien. The cases cited, Wigton & Brooks’ Appeal, 28 Pa. 161, and others, have no application to the undisputed facts here. These cases hold, that the lien attaches to the buildings primarily and the land only incidentally, because necessary to the enjoyment of the buildings. Therefore, when the buildings are destroyed, the subject of the lien is gone. But the subject of this lien, as we have already noticed, was the salt works; they are there yet, with the exception of the pan house, and the lien is unaffected by its destruction.
The able argument of defendant’s counsel has not convinced us that we should overrule any of the many well settled eases on the questions raised by him; it follows we must overrule his assignments of error. There is nothing in the other assignments which calls for notice, and they have not been pressed. The judgment is affirmed, and appeal dismissed at costs of appellant.